OFFICE        OF THE    ATTORNEY        GENERAL   OF TEXAS
                                                     AUSTIN
           OROVER   SELLSRS
                                                                                 .
           ATIORNLI
                 OpIlmAL~

    Hon.      Pat Been8
    County Attorney
    Andrew8 County
    Andrew8, Texas
    Dear sirr                                          Oplnlon NO. 04272
                                                       Ret Whether orndldate    ma    hare
                                                               hia name plaoed 0nA b-7
                                                               ballot when he wifl hot have
                                                               bsen an aotaal bo&a iWe re-



                      We      are in   reosipt    of    your
    iog the opinion or this department@
    quote rmm your letter as rollowe:

              aeoure rrom you an
              a persons name
              at the prenent

              in FilPar0 and
.




                                                        ntereeted in the matter hare-




               appllcat'ionewith the Chairman is about up.*
                      Artiole 2927, Vernon's Annotated Civl.13tatutes. provides:
                   "X0 person shall be eligible to any State, county,
              >mofnot or munioipal ofiioe in this State unless he shall
              be ell&ble to hold office under the Constitution of t-his
              gtate, nnd unless he shall have resided in tillsState for
              the period of twelve months and SIX months in the oounty,
._